Case 3:19-cv-00044-NKM-JCH Document 40 Filed 10/25/19 Page 1 of 2 Pageid#: 433




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Charlottesville Division

 JASON KESSLER

 and

 DAVID MATTHEW PARROTT,

                         Plaintiff,
 v.                                                               Civil Action No. 3:19-CV-00044


 CITY OF CHARLOTTESVILLE,
 TARRON J. RICHARDSON, in his
 official capacity, AL S. THOMAS in his
 individual capacity, BECKY CRANNIS-CURL
 in her individual capacity, MAURICE JONES
 in his individual capacity,

                         Defendants.

                                        MOTION TO DISMISS

         Comes now Defendant Tarron J. Richardson (“Richardson”), City Manager of the City of

 Charlottesville, who is sued in his official capacity only and moves the Court pursuant to Rule

 12(b)(6) F.R.C.P. to dismiss Plaintiff’s Complaint filed against him, with prejudice, on the grounds

 that the Complaint is duplicative of the claim assessed against the City of Charlottesville, fails to state

 a claim upon which relief can be granted and fails to allege any facts sufficient to establish a legally

 cognizable cause of action against him.

         A brief in support of this Motion is filed this date which is incorporated herein.


                                      TARRON J. RICHARDSON
                                           By Counsel
Case 3:19-cv-00044-NKM-JCH Document 40 Filed 10/25/19 Page 2 of 2 Pageid#: 434




 s/Richard H. Milnor
 Richard H. Milnor, Esquire (VSB #14177)
 Zunka, Milnor & Carter, Ltd.
 414 Park Street
 P O Box 1567
 Charlottesville VA 22902
 Telephone: (434) 977-0191
 Facsimile: (434) 977-0198
 rmilnor@zmc-law.com
 Counsel for Tarron J. Richardson



                                    CERTIFICATE OF SERVICE

         I hereby certify that on the 25th day of October, 2019, I electronically filed the foregoing

 Motion to Dismiss with the Clerk of the Court using the CM/ECF system, which will send notification

 of such filing to all counsel of record.



                                            s/Richard H. Milnor




                                                     2
